1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   CIRON B. SPRINGFIELD,                   )     NO. CV 17-9168-DDP (AGR)
                                             )
12                        Plaintiff,         )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   G. MARSHALL, et al.,                    )
                                             )
15                        Defendants.        )
                                             )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
18   file, and the Report and Recommendation of the United States Magistrate Judge. No
19   objections to the Report have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21            IT IS ORDERED that Plaintiff’s request to rescind Defendants’ application for
22   an extension of time is denied.
23            IT IS FURTHER ORDERED that Defendants’ motion to dismiss the complaint
24   is granted with leave to file a First Amended Complaint consistent with the
25   Magistrate Judge’s recommendations. Defendants’ request for entry of dismissal
26   without leave to amend is denied. (Dkt. No. 38.)
27
28
1          The Clerk is DIRECTED to file the First Amended Complaint that is attached
2    as Exhibit 1 to Plaintiff’s Objection to Defendants’ Request for Entry of Dismissal
3    Without Leave to Amend. (Dkt. No. 39.)
4          IT IS ORDERED that Defendants shall respond to the First Amended
5    Complaint within 30 days after the entry of this order. The matter is referred back to
6    the magistrate judge for further proceedings.
7
8
9
10   DATED: September 9, 2019
                                                 DEAN D. PREGERSON
11                                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
